 

Portions of this Exhibit 10.2 marked by a [__] have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

PARTNER AGREEMENT

 

Partner Agreement (the “Agreement”) is entered into by and between ABG EPE IP,
LLC (hereinafter “ABG”), a Delaware limited liability company, and Pulse
Evolution Corporation (hereinafter “Partner”) a Nevada corporation, and is
effective on August 1, 2014 (“Effective Date”).

 

1. Services. Partner will perform the services (“Services”) and create and
deliver the deliverables (“Deliverables”) as specified on Exhibit A, for ABG.
Partner shall respond promptly to all ABG inquiries regarding the Services, and
shall provide written progress reports as requested by ABG.     2. Project
Development. Partner will identify and develop various entertainment projects
(“Project” or “Projects”) to exploit a computer-generated likeness of Elvis
Presley (“Virtual Elvis”), which would be created by Partner should the Project
provide sufficient capital for such purposes, representing the photo-realistic
digital likenesses of the late celebrity, whose likeness, appearance and
publicity rights are controlled by ABG.     3. Advances & Royalties. In
consideration for the rights granted to Partner, Partner has agreed to guarantee
ABG certain minimum sums, as set forth in Exhibit A, as an advance against the
Royalties. Subject to the terms of the Agreements, and Partner’s performance
hereunder, ABG shall pay Partner the Partner IP Royalty (as defined in Exhibit
A) and Partner shall pay ABG a Development Royalty (as defined in Exhibit A).  
  4. Ownership

 

a. Intellectual Property Rights. For purposes of this Agreement, “Intellectual
Property Rights” shall mean any and all proprietary rights of any kind, tangible
or intangible, now known or hereafter existing, including without limitation
copyrights, neighboring rights and moral rights; trade secret; trademark; and
patent and other intellectual property rights, and all registrations and
applications thereof now or hereafter in force throughout the universe.

 

b. Work For Hire. Partner acknowledges that all Services performed by Partner
(including, without limitation, any and all consultants, employees, persons or
entities engaged by Partner or rendering services to or through Partner) are at
the direction of and specifically for the use of ABG. All Deliverables created
or performed by Partner shall constitute Works Made For Hire under the copyright
laws of the United States, and ABG shall own full and exclusive rights in all
such Deliverables. If Deliverables are deemed not a Work Made for Hire, then
Partner hereby transfers, assigns and conveys all rights, tittle and interest
(specifically excluding any intellectual property that is owned by partner and
can be separated from ABG, intellectual property, hereinafter defined as
“Partner Property”) in and to the results and proceeds of the Services and
Deliverables to ABG and ABG shall own all Intellectual Property Rights contained
therein. Partner agrees without further consideration to execute, and to cause
any and all consultants, employees, persons or entities engaged by Partner or
rendering services to Partner to execute any document reasonably requested by
ABG to further evidence or attest to the vesting of such rights in ABG. Partner
shall and hereby does waive, to the maximum extent permitted by law, the
benefits of any provision of law known as droit moral or any similar law in any
jurisdiction, including 17 U.S.§ 106A, and agree not to permit or prosecute any
action or suit on the ground that the work product or Deliverables as used by
ABG or any other party constitutes an infringement of Partner’s droit moral. For
the avoidance of doubt, ABG shall not be able to license any Partner property to
a third party without the consent of Partner for commercial purposes.

 

c. Projects Developed. ABG will enter into license agreements with Targets, and
Partner will enter into Development Agreements with Targets the funding for
which shall be borne by third-parties or Targets, such as production companies,
brand sponsors and/or financial investors. ABG and Partner will not be
responsible for the animation and production costs related to the development
and/or production of Projects, In the event either or both of such parties
desire to become investors in Projects, such investments shall be subject to
separate agreements.

 

 

 

 

d. Partner Materials. Partner shall retain ownership of the technology,
materials and media which are separable from ABG Property and are used in the
performance of Services and the execution of Projects, including but without
limitation development done directly for Targets and/or creation of Projects
(“Partner Materials”). ABG shall be entitled to use the Partner Materials on a
perpetual, irrevocable, assignable, sub-licensable, worldwide basis in or in
connection with the ABG Property subject only to ABG paying Partner the Partner
IP Royalty.

 

e. ABG Materials. ABG agrees to provide Partner with the information, and
material listed on Exhibit A (the “ABG Materials”). ABG hereby grants Partner a
limited, nonexclusive, license to use, copy, modify and create derivative works
based on the ABG Materials solely as the same is necessary for Partner’s
performance of Partner’s obligations under this Agreement and provided that all
such use, copying and modification shall be in strict accordance with ABG’s
instructions and for the sold benefit of ABG. ABG reserves all rights not
expressly granted herein. Partner agrees that it shall not, by virtue of this
Agreement, acquire any rights in any Deliverables or ABG Materials or any other
asset or property of ABG, whether tangible or intangible, and whether or no
created by Partner or Partner Group (collectively, “ABG Property”), and if it
has acquired such interest, it hereby assigns such interest back to ABG. Partner
agrees not to assert any rights inconsistent with ABG’s ownership of the ABG
Property. Subject to ABG’s prior written approval as to the content and timing,
Partner may promote the relationship created by this agreement, on Partner
website, social media accounts and prospective client pitch materials during the
Term and only in pitch meetings after expiration of the Term. In no instance
shall Partner reveal the business terms contained in this Agreement or any
Confidential Information (as defined below). Partner’s use of any materials
shall be subject to Partner’s clearance of all third party rights (if
applicable) and shall be without any warranty from ABG. During the Term and at
all times thereafter, ABG will not attack any right, title or interest Partner
has in or to any Partner Property.

 

f. During the Term and all times together, Consultant will not attack any right,
title or interest ABG has in or to any Intellectual Property, including, without
limitation, the rights to any persona and related trademarks, including, without
limitation the right of publicity and/or any rights arising under Section 1125
of the Lanham Act or any other similar law. During the term and at all times
thereafter, Consultant will not misuse or bring into disrepute the name and
character or ABG, the ABG Property or any of the affiliated or related entities
or properties or either.

 

5.Partner Warranties. Partner represents and warrants to ABG that (a) the
Services shall be performed and the Deliverables created

 

  (i) in accordance with ABG’s, (ii) in a professional manner, using the highest
standards of workmanship, care, good faith, and integrity, and (iii) in
accordance with all applicable laws, ordinances, regulations and orders,
including without limitation federal, state or local laws of the United States
or any other country, and Partner shall obtain all permits, registrations and
licenses required to comply with such laws, ordinances, regulations and order;
(b) none of the Deliverables, or any part thereof will (i) contain libelous,
injurious or unlawful material; or (ii) infringe the copyright, patent,
trademark, trade name, trade secret or other proprietary rights of any third
party; (c) the Deliverables and Services are free and clear of any and all
mortgages, liens or other encumbrances; and (e) neither the execution of this
Agreement nor the performance of Services or delivery of Deliverables violates
or will violate any contractual right of any third party.

 



 

 

 

6. Insurance: Both parties shall procure and maintain insurance in an amount of
at least one million dollars ($1,000,000 U.S.) per occurrence and three million
dollars ($3,000,000 U.S.) in the aggregate naming the other party as an
additional insured. Partner’s insurance shall be available for use in
indemnifying ABG from third-party claims for personal injury, death, property
damage, negligent design, other liability claims or any advertising injury
arising out of or in connection with the Services and Deliverables. In the
event, that any insurance policy required hereunder includes or permits a waiver
of subrogation, such waiver shall apply to the other party. In the event that
such waiver is required by a third party agreement then this Agreement shall be
deemed to require such waiver. Any claims covered by the other party’s insurance
policies shall not be offset or reduced in any amount whatsoever by any other
insurance which either party may independently maintain. Either party shall
notify the other party of all claims regarding the results and proceeds of
Partner’s Services and/or the Deliverables.

 

(ii) Within thirty (30) days following the execution of this Agreement, both
parties shall provide certificates of insurance certifying that the other party
and any other entity specified by ABG, have been added as additional insured to
each of the insurance policies set forth above. Before any proposed cancellation
or material modification in the coverage the insurance carrier will give the
certificate holder(s) not less than thirty (30) days prior written notice
thereof. Upon receipt of any such notification, the certification holder shall,
in their sole discretion, have the right, to: declare a material breach of this
Agreement (which must be cured prior to any insurance lapse or result in a
termination of this Agreement which termination shall take effect on the last
day of coverage, notwithstanding any provision of this Agreement to the
contrary) and/or the right, but not the obligation to purchase replacement
insurance from an insurance carrier of their choice, and the applicable party
agrees to pay all costs thereof immediately upon request by the other, failing
which they may deduct the cost from any monies payable to the other party
hereunder.

 

7. Indemnity. Partner agrees to indemnify, defend and hold harmless ABG, against
any third party claim, and to pay all costs and damages arising out of such
claim (including without limitation attorneys’ fees and court costs), loss or
liability arising out of or relating to (a) the Services of the Deliverables;
(b) breach of any warranty provided in this Agreement; or (c) to the extent
caused by the Partner, including without limitation any claim that the Services
or Deliverables infringe any Intellectual Property Rights or any other right or
interest of any third party. ABG agrees to provide Partner with notice of any
indemnified claim known to ABG, and to provide Partner with reasonable
information and assistance, at Partner’s sole cost and expense, relative to the
defense of any such claim. Partner shall not settle any indemnified claim
without ABG’s prior, written consent. Partner waives any and all immunity under
RCW Title 51 or other state workers compensation laws.     8a. Confidentiality.
a) Both Partner and ABG acknowledge that during and prior to the term of this
Agreement, both may have access to information regarding the other party’s
business which items confidential and/or proprietary, including without l
imitation information relating to technical and financial information; actual or
prospective (if known to Partner) clients, customers, business partners, or
investors (collectively “Business Contact”); business and marketing plans,
suppliers; business opportunities, and current and anticipated products and
services. Both parties agree that all such information, including information
disclosed prior to the date of this Agreement and is the confidential trade
secret property of such party (“Proprietary Information”). Both parties
acknowledge and agree that all Deliverables and work product hereunder are
Proprietary Information. Both parties agree not to (i) copy, use or disclose any
Proprietary Information or any tangible or intangible work product containing or
referring to such Proprietary Information for any purpose except for the benefit
of such party and as necessary for the performance of this Agreement, and
otherwise as authorized in writing by the disclosing party; (ii) take advantage
of any business opportunity which, as the result of access to Proprietary
information, either party knows or should know the other party may, or is likely
to consider; (iii) remove any Proprietary Information from the other’s parties
premises without prior written permission from such other party; or (iv) accept
or solicit any work, services, good, employment or other business if doing so
could reasonably be expected to negatively impact the other parties business
relationship with a business contact. Both parties further agree that during the
term of this Agreement and thereafter, they will ensure that they will comply
with all of the above restrictions on use and disclosure of Proprietary
Information. Disclosure of Proprietary Information to either party shall not
require prior written permission, provided that party advised each member of the
receiving party that Proprietary Information is confidential and is not to be
copied or disclosed, and further provided that each member of Partner to whom
Proprietary Information is disclosed executes and agreement in favor of the
other party, agreeing to be bound by the restrictions contained in this
Agreement. Proprietary Information does not include information that disclosing
party can document is or has become available to the general public without
restriction and through no breach of an obligation by either party or any other
person, or which was rightfully in the possession of the disclosing party
without restriction prior to its disclosure to the other party.

 

 

 



 

8b. Exceptions to Obligation of Confidentiality. This Agreement shall impose no
obligation of confidentiality with respect to any portion of the proprietary
information received hereunder which is (i) now or hereafter becomes, through no
unauthorized act on recipient’s part, generally known or available; (ii) known
to the recipient at the time recipient receives the same from the disclosing
party; (iii) hereafter furnished to recipient by a third party that does not
have an obligation of confidentiality to the disclosing party with respect
thereto; (iv) furnished to others by the disclosing party without restriction on
disclosure; or (v) independently developed by Recipient without use of the
disclosing Party’s proprietary Information. Nothing in this Agreement shall
prevent the Recipient from disclosing Confidential Information to the extent the
Recipient is required to do so by the rules of an applicable securities market
or exchange or is legally compelled to do so by any governmental investigative
or judicial agency or court pursuant to proceedings over which such agency or
court has jurisdiction; provided, however, that prior to any such disclosure,
the Recipient shall (a) assert the confidential nature of the proprietary
information to the market, exchange or agency or court; (b) promptly notify the
disclosing party in writing of the requirement, order or request to disclose;
and (c) at the disclosing party’s sole cost and expense, cooperate fully with
the disclosing party in protecting against any such disclosure and/or obtaining
a protective order narrowing the scope of the compelled disclosure and
protecting the confidentiality of the information. Any proprietary information
that is disclosed under this Section shall otherwise remain subject to the
provisions of this Agreement.

 

9. [___]     10. [___]     11. Termination

 

  (a) Automatic Termination for Repetitive Breach. If Partner breaches a
provision of this Agreement, and subsequent breaches the same provision a second
time (a “Repetitive Breach”) this Agreement shall be deemed automatically
terminated, with all amounts, including but not limited to any Guaranteed
Minimum Royalties for the then-current Term and any and all ABG Development
Royalties payable hereunder becoming due and payable immediately. ABG shall
provide written notice of the initial breach.         (b) ABG’s Right to Suspend
or Terminate. ABG shall have the right to suspend its performance hereunder
and/or terminate the Agreement in its entirely upon the occurrence of any of the
following events, including, without limitation:

 

  (i) The failure of Partner to make any payment required to be made under this
Agreement, which failure is not cured within five (5) business days of Partner’s
receipt of written notice from ABG specifying the nature of such failure with
particularity; or         (ii) The breach by Partner of any of its
representation or warranties herein or the failure of Partner to comply with any
of the other terms of this Agreement or otherwise discharge its duties
hereunder, and such breach or failure is not cured within fifteen (15) days of
Partner’s receipt of written notice from ABG specifying the nature of such
breach or failure with particularity; or         (iii) Any act of gross
negligence or wanton misconduct by Partner, and such action is not corrected
within ten (10) days of Partner’s receipt of written notice from ABG specifying
the nature of such action with particularity; or         (iv) The making by
Partner of an assignment for the benefit of creditors, or the filing by or
against Partner of any petition under any federal, national, state of local
bankruptcy, insolvency or similar Laws, if such filing shall not have been
dismissed or stayed within sixty (60) days after the date thereof; or        
(v) The failure of Partner to generate the minimum [__] Revenue as set forth in
the Summary of Commercial terms with respect to any contract year.

 

 

 



 

  (vi) Partner hereby acknowledges that Partner shall not have an opportunity to
cure any material breach which by its terms, cannot be cured, including, without
limitation, any failure to make the Minimum [__] revenue; release of products
using/including ABG Property without prior approval from ABG; the use of
Advertising and Promotional materials on or in connection with Deliverables
which were not approved by ABG; and/or the failure of Partner to assist with
intellectual property maintenance in the manner provided by ABG. For the
avoidance of doubt late payments; and unintentional releases of products and
promotional material by a third party shall not be deemed an incurable breach.

 

  (c) Partner’s Right to suspend or Terminate. Partner shall have the right to
suspend its performance hereunder or terminate this Agreement in its entirety
upon the occurrence of the breach by ABG of any of its representations or
warranties herein or the failure of ABG to comply with the terms of this
Agreement or otherwise discharge its duties hereunder, and such breach of
failure is not cured within thirty (30) business days of ABG’s receipt of
written notice from Partner specifying the nature of such breach or failure with
particularity.

 

12. Approvals, Quality Standards

 

  (a) Approval. “Approval(s)” or “Approved” shall mean ABG’s prior written
consent, which may be given or withheld in ABG’s reasonable discretion.        
(b) Approval Rights. ABG shall have the right to approve all elements of the
Deliverables and any advertising elements. All submissions under this Agreement
shall be made in such a manner as ABG shall prescribe from time to time.        
(c) Partner shall create and submit to ABG, ideas, rough and final images.
Partner shall not publicly disseminate any ABG Property or Deliverables unless
and until ABG has fully and finally Approved the same. Each time Partner makes
any change, the elements must be re-submitted for Approval.         (d) Prior to
the broadcast, publication, posting, public distribution and/or use thereof of
sample concepts, designs and samples (“Advertising Element”) of any
advertisement or other promotional material (each an “Advertisement”) which is
intended to be used in conjunction with the sales presentations by Partner,
shall submit the Advertising element to ABG for its Approval. Once an
Advertising Element has been approved, Partner need not submit variations of
that Advertising Element for re-approval when such variations are merely of size
or date and the like; provided, however, that any substantive changes to the
Advertising Element must be approved in advance pursuant to this Section 12.    
    (e) Disclaimer. Partner acknowledges that it shall bear the responsibility
for an expense of compliance with the Approval requirements hereunder. Partner
further acknowledge that the Approval for disapproval of any Advertising
Elements, Deliverables and/or ABG property uses may be based, without
limitation, solely on subjective aesthetic standards. This approvals process
shall not be deemed a legal review, but purely as a process meant to verify that
the use of the ABG Property has been done in a manner that complies with this
Agreement. Any Approval shall not waive, diminish or negate Partner’s
indemnification obligations to ABG herein.         (f) Brandbook & Style Guides.
ABG shall provide Partner with a brand book and/or Style Guide, which is subject
to seasonal updates and other changes from time to time (“Style Guide”). Partner
shall follow the rules set forth in the Style Guide.         (g) Third Party
Acts. Partner will use its best efforts to ensure that its subcontractors abide
by the terms of this Agreement. All acts of any such subcontractors shall be
deemed to be the acts of the Partner for all purposes of this Agreement.

 

 

 

 

  (h) Goodwill and Quality Standards. Partner acknowledges that, if the
Deliverables or Advertising Elements are of inferior quality in material and/or
workmanship, then the substantial goodwill, which ABG has built up and now
possesses in the ABG property, will be impaired. Accordingly, Partner warrants
to ABG that the deliverables and Advertising Elements will maintain the high
standards, appearance and quality of the Approved versions. If there is a
substantial or material departure from the Approved version of anything using
the ABG Property then ABG shall have the right, in the reasonable exercise of
its sole and absolute discretion, to withdraw the Approval.

 

13. Law/ Jx / Dispute Resolution. Law: This Agreement shall be governed by the
laws of the State of New York, without regard to its choice of law rules. The
United Nationals Convention for the international sale of goods shall not apply
to Agreement. Jurisdiction: Partner consents to exclusive jurisdiction of and
venue in the state courts located in New York, New York in connection with any
suit or action arising out of or relating tot his Agreement. Service of process
may be sent by mail to Partner at the address set forth herein, and such service
shall be deemed valid service of process. Partner hereby waives any right to
object on any basis, to the venue, forum and/or jurisdiction of the state courts
located in New York, New York . Dispute Resolution: Prior to filing any action
as aforesaid, the parties shall submit any dispute arising out of or relating to
this Agreement to JAMS in New York, New York, with the selection of a mediator
being made by the mutual agreement of the parties within 10 days of either
party’s notice of the intent to mediate the dispute. In the event that: (a) the
parties are unsuccessful at mediation; or (b) the parties do not mutually agree
on a mediator in the aforesaid time frame; or (c) either party fails or refuses
to response/appear, then the party requesting mediation may file in State Court
in New York, New York. The prevailing party in any action or suit in law or
equity brought to enforce or interpret the provisions of this Agreement shall be
entitled to recover its costs and expenses incurred in connection with such
mediation, action or suit, including without limitation reasonable attorneys’
fees incurred in all levels and proceedings, including settlement and appeal, in
addition to and not in limitation of any other relief to which it may be
entitled.     14. Injunctive Relief. Notwithstanding the exclusive jurisdiction
clause in Section 13 above. Partner acknowledges that breach of the
confidentiality or ownership provisions of this agreement would irreparably
injury ABG, which injury could not adequately be compensated by money damages.
Accordingly, Partner agrees that ABG may seek and obtain injunctive relief from
the breach or threatened breach of any provision, requirement or covenant of
this Agreement, in addition to and not in limitation of any other legal remedies
and without posting bond therefore in any court in any territory. ABG may seek
an injunction before any court or competent jurisdiction, not limited to a court
located in New York, and Partner agrees not to contest the jurisdiction of any
such court, nor assert, by way or motion, defense or otherwise, that the
Agreement of the subject matter hereof may not be enforced in or by such court.
    15.  Audit. Both Party’s shall keep and maintain accurate account book sand
records covering all transaction relating to this Agreement. Both parties are
entitled to audit and inspect such records related to this Agreement at either
party’s office during the term of the Agreement or after the term of the
Agreement, but no more than once per statement, once per calendar year and upon
thirty (30) days prior written notice. If either party or his representatives
find a deficiency in the amounts paid for any period under audit, the audited
party shall promptly pay audit discrepancy to the other party if such
discrepancy amounts to [___].     16. General. Headings are for reference only
and shall not be of any effect in construing the contents hereof. Partner shall
not assign or transfer this Agreement or any right or obligation hereunder, in
whole or in part, without the prior written consent of ABG. Any attempt to
assign or transfer by Partner without the written consent of ABG shall be void
and of no force and effect. This Agreement, including any exhibits and
attachments incorporated herein, contains the entire understanding of the
parties as to the subject matter hereof, and may not be altered in any way
except by an instrument signed by both parties. The provisions of this Agreement
shall govern any Proprietary Information disclosed, Services performed or work
product or Deliverables created prior to its effective date. If any provision of
this Agreement is held to be illegal, invalid, or unenforceable, that provision
shall be severed or reformed to the extent necessary to be enforceable, and the
remaining provisions hereof shall remain in full force and effect. A waiver by
either party of any provision oft his Agreement must be in writing and signed by
such party, and shall not imply a subsequent waiver of that or any other
provision. Duplicate originals of this agreement may be executed, each of which
shall be deemed an original but both of which together shall constitute an
Agreement. All notices permitted or required to be given under this Agreement
shall be in writing and shall be deemed duly given upon personal delivery
(against receipt) or on the fourth day following the date on which such notice
is deposited postage prepaid in the United States Mail, registered or certified;
return receipt requested, to the address(es) set fourth under each party’s
signature to this Agreement, and otherwise as requested in writing by a party in
accordance herewith.

 



 

 

 

This Agreement is accepted by each of the Parties as of the date executed by
both parties below:

 

ABG EPE IP, LLC   Pulse Evolution Corporation 100 West 33rd St. Suite 1007  
10521 SW Village Ctr., Suite 201 NY, NY 10001   Port St. Lucie, FL 34987      
 /s/ Terri DiPaolo   /S/ John C. Textor Authorized signature   Authorized
Signature        Terri DiPaolo, EVP Operations & General Counsel     Print name
and title   Print name: John C. Textor           Title: Chairman      
 7/28/2014     Date   Date: 7-26-2014

 

 

 

 

EXHIBIT A

 

This Exhibit A is subject to the terms and conditions of that certain Partner
Agreement (the “Agreement”) between AGB EPE IP, LLC (hereinafter “ABG”), a
Delaware limited liability company, and Pulse Evolution Corporation
(“hereinafter “Partner”), a Nevada corporation, dated August 1, 2014.

 

1.Term:

 

(a)The “Initial Term” shall mean the period beginning on the Effective Date and
ending December 31, 2019.

 

(i)“Contract Year 1” shall mean the Effective Date through December 31, 2015.
    (ii)“Contract Year 2” shall mean January 1, 2016 through December 31, 2016.
    (iii)“Contract Year 3” shall mean January 1, 2017 through December 31, 2017.
    (iv)“Contract Year 4” shall mean January 1, 2018 through December 31, 2018.
    (v)“Contract Year 5” shall mean January 1, 2019 through December 31, 2019.

 

(b)Provided that Partner is not in breach of the Agreement, and provided that
Minimum [__] Revenues of at least [__], Partner shall have one (1) option to
renew the Agreement (“Renewal Term Option”) on the terms set forth herein for a
consecutive period of five (5) years (the “Renewal Term” numbered
consecutively). Partner shall exercise its Renewal Term Option not less than
three (3) months and not more than twelve (12) months in advance of the
expiration of the Initial Term.

 

2.The Initial Term and the Renewal Term are hereinafter individually and
collectively referred to as the “Term” and individually as a “Contract Period”.
For the purpose of the Agreement, a “Calendar Quarter” shall mean each of the
following three (3) month periods during a given calendar year: from January 1
through March 31; from April 1 through June 30; from July 1 through September
30; and from October 1 through December 31.     3.Description of Services
provided by Partner during the Term: Partner will create and present sales
presentations to third parties (“Targets”), for use in the commercial
exploitation of Virtual Elvis in commercial and live entertainment. When a
Target enters an agreement with Partner, ABG and Target will work directly on a
licensing agreement for the intellectual Property Rights, and Partner and Target
work together on an agreement for Partner’s development services for the Project
(“Development Agreement”).     4.Launch Fee an Royalties:

 

(a)Launch Fee: Partner shall pay ABG a Launch Fee of [__] (“Launch Fee”) on
execution of this Agreement. [__]     (b)Revenue Share of Target agreements: ABG
to pay Partner [__] (“Partner IP Royalty”) and keep [__] during the Term.    
(c)ABG to pay Partner IP Royalty of [__] during the Term.     (d)Partner to pay
ABG a [__]royalty (“ABG Development Royalty”) and keep [__] (“Partner
Development Royalty”) of [__].     (e)For purposes of this Agreement both
Partner IP Royalty and ABG Development Royalties are collectively referred to as
“Royalties”. [__]

 

(i)Either party will only be liable for payments to the other party in cases
where payment is actually received from Target.     (ii)As used herein the term
“[__] Royalty Revenue” shall mean [__].

 

(f)Live Event royalties generated by Targets will be split [__]. For purposes of
illustration and for the avoidance of doubt, if Three Million Dollars
($3,000,000) in total [__] revenue is earned for Contract Year 2, [__]. If [__]
is earned for Contract Year 2, [__]. “Live Events” shall mean [__]If any of the
foregoing is branded with both Graceland and EPE intellectual property, the same
shall not be deemed a Live Event.     (g)“Non-Live Events” shall mean [__].    
(h)All Royalties shall be paid to Partner within [__].

 

 

 



 

5.The “Guaranteed Minimum Royalty(ies)” for Partner to retain the rights to
provide Services (also known as the “GMR(s)”) shall mean non-returnable advances
recoupable against Royalties due in the same Contract Year.

 

(i)For each Contract Year during the Term, the GMR’s payable to ABG by Partner
shall be:

 

Contract Year  Live Event GMR 1  $[__] 2  $[__] 3  $[__] 4  $[__] 5  $[__]

 

Contract Year  Non-Live Event GMR 1  $[__] 2  $[__] 3  $[__] 4  $[__] 5  $[__]

 

(i)Partner shall be permitted to cross the Royalties between Live Events and
Non-Live Events.     (ii)For each Renewal Term (if any): (A)) [__].     (iii)In
the event that the annual Royalties earned by ABG [__].

 

(ii)Partner hereby acknowledges that the GMR is payable to ABG even if Partner
fails to develop sell or market during the Term, and is a condition of ABG
entering into the Agreement. Except for the Launch Fee set forth in Section 4
above, Partner shall pay the GMR to ABG in [__]. In the event that the annual
Royalty exceeds the quarterly portion of the GMR, Partner shall pay the
Royalties in excess of the previously paid portion of the GMR to ABG [__] within
[__].

 

6.“Minimum [__] Revenues” shall be defined as [__].

 

Contract  Minimum [__] Revenues Non Live 1  $[__] 2  $[__] 3  $[__] 4  $[__] 5 
$[__]

 

Contract  Minimum [__] Revenues Live Event 1  $[__] 2  $[__] 3  $[__] 4  $[__]
5  $[__]

 

(i)Partner shall be permitted to cross the Minimum [__] Revenues between Live
Events and Non-Live Events.

 

 

 



 

(a)If [__] is earned in [__], Partner shall receive the right for [__] to renew
the Agreement (“Renewal Term Option”). If Renewal Term is exercised, Minimum
[__] Revenues for the Renewal Term shall be:

 

Contract  Minimum [__] Revenues Live Events 6  $[__] 7  $[__] 8  $[__] 9  $[__]
10  $[__]

 

Contract  Minimum [__] Revenues Non-Live 6  $[__] 7  $[__] 8  $[__] 9  $[__] 10 
$[__]

 

7.Territory: Worldwide     8.Equity Option: “Equity Option” shall mean ABG will
receive the following option on the day the agreement is signed. The option to
exchange the [__] price per warrant (“Strike Price”). The option will be granted
to ABG for Contract Year 1. In the event Partner dilutes the total equity and
the diluted share price is below [__], ABG will have the option to purchase
shares at the new price per warrant. ABG will be able to exercise its Equity
Option in its sole discretion.

 

(“ABG”) ABG EPE IP, LLC

 

By: /s/ Nick Woodhouse         Printed Name: Nick Woodhouse         Title:
President         Date: July 28, 2014         (“Partner”) Pulse Evolution      
  By: /s/ John C. Textor         Printed Name: John C. Textor         Title:
Chairman         Date: 7-26-2014  

 

 

 



 